DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the desired number of ceramic layers" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, as discussed in the 112(b) section above, “the desired number of ceramic layers” would also be viewed as not including every limitation of claim 1 since claim 1 requires “at least 21 layers” and this claim does not include this limitation. Furthermore, claim 9 uses “a layer” and “a single ceramic layer” as two distinct elements, with the “single ceramic layer” reflecting the dried “layer.” 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O'Brien et al. (WO 02/09612 A1), hereinafter O'Brien.
Regarding claims 1-2, 10-11, and 15-18, O’Brien discloses a molded part (dental restoration, or onlay as in claims 10-11) (p. 1, background) having a plurality of ceramic layers formed from a ceramic material provided on top of one another of between 2-30 layers (p. 5, 1st full paragraph) with a thickness of 0.05-3mm (50 microns to 3000 microns) (p. 5, 1st full paragraph) where the lower bound of 50 microns would meet all of claims 2 and 15-17.
As discussed in MPEP 2131.03, when the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with ‘sufficient specificity to constitute an anticipation under the statute.”
In this case, the claim is to “at least 21 layers” while the prior art discloses a range of “2-30 layers” which would overlap the claimed range. Additionally, the reference specifically discloses an example at 20 layers (p. 11, Example 1). 
However, if the above is not read to be of “sufficient specificity” with respect to the ranges in claims 1-2 and 15-17 for the thickness of the layers and the number of layers, additionally or alternatively, it has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. In this case, the reference teaches “2-30 layers” and the claim is drawn to “at least 21 layers” which is an overlapping range to the range disclosed in the prior art. Additionally, with respect to the thickness of the layers, the range disclosed is 50-3000 microns, which overlaps with the claimed ranges in all of claims 2 and 15-17 and includes a value that is in the middle of all of these ranges. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the number of layers of ceramic in the molded part is as claimed. The subject matter of claim 18 is not considered limiting under BRI because a product is not limited by its method of production and this limitation would not seem to change the structure of the product being formed. See MPEP 2113. 
Regarding claims 3, 6, and 14, O’Brien discloses a molded part as in claim 1, and further discloses that the ceramic layers are made up of the same (p. 4) or different properties (p. 11, Example 1 uses different color ceramics). 
Regarding claim 4, O’Brien discloses the subject matter of claim 1, and further discloses that the material is a ceramic as listed in the claims (p. 4 states porcelain which is a feldspar ceramic). 
Regarding claims 7-8, O’Brien discloses a molded product as in claim 1, and further discloses the use of an “aggregate” (filler) which creates the color (‘dyeing substances’) (p. 10-11, Example 1) and is added in different amounts as in claims 7-8.
Regarding claim 13, O’Brien discloses the subject matter of claim 1, and further discloses milling the molded product (p. 12) which would read on “shaping the molded part by machine processing” as required in this claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 02/09612 A1) in view of Thiel et al. (US 2011/0189636), hereinafter Thiel. 
Regarding claim 5, O’Brien discloses a molded part according to claim 1, but does not explicitly disclose that the layers differ in porosity from layer to layer as required in claim 5.
However, Thiel discloses a similar product to that of O’Brien above in that it contains a layered ceramic body produced by a slip casting method in layers (Thiel, par. 0055-0059). Thiel further discloses variation of porosity in a layer-by-layer format as to cause more or less porosity at a given location (Thiel, par. 0027 describes sintering which would render some areas of different porosity and are “direction-dependent” on grinding data which represents the tooth surface, inward) and also describes the design to be in a way that the veneer is to avoid cavities when “fixed” by sintering (reducing porosity). One of ordinary skill in the art would have found it obvious to have likewise produced layers of different porosity as to prevent cavities from forming as described in Thiel, par. 0027.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (WO 02/09612 A1) in view of Schlechtriemen et al. (US 2012/0308837), hereinafter Schlechtriemen.
Regarding claim 9, O’Brien discloses a molded part according to claim 1, and further discloses a layer-by-layer build process which is similar to the claimed invention, but does not explicitly disclose the steps as required in claim 9.
However, Schlechtriemen (“S”) discloses a process of producing a similar type of layered ceramic molded part as in O’Brien above, and includes steps of (a) providing a slip or ceramic mixture (S, par. 0044, 0097) and (b) applying a slip to a support material in a desired layer thickness to form a layer (S, par. 0047, 0109), (c) drying the layer from step (b) to form a ceramic layer (S, par. 0047-0048); and (d) repeating steps (a)-(c) (S, par. 0048. 0109, 0113-0114) as to (e) obtain a stacked arrangement (S, par. 0113) and (f) pressing (S, par. 0113) as to form a molded part.
O’Brien discloses a process of making a layered ceramic material into a dental blank. Schlechtriemen likewise discloses a process of making a layered ceramic material, but does so by using the steps as in the claimed invention of applying a slip material in layers to a support material as to form an object. In both cases, a layered product is obtained as in O’Brien and Schlechtriemen, such that one of ordinary skill in the art would have had a reasonable expectation of success using either method as in O’Brien or Schlechtriemen, as they are substitutable for one another. Accordingly, one of ordinary skill in the art would have found it obvious to have produced the dental blank material of O’Brien above by a slip casting process as described in Schlechtriemen, as is claimed in claim 9, as a substitution of the method of production as described in O’Brien above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742